ON MOTION FOR REHEARING
NIMMONS, Judge.
In their motion for rehearing appellees have notified the court that §§ 564.045(5) and 565.095(5) have been repealed effective May 31, 1985, by Chapter 85-58, Laws of Florida, and urge this court to dismiss the appeal as moot. Appellees assert that repealing statutes are to be given retrospective application, especially where the repealing statute creates a remedy. We deny rehearing.
The legislature cannot constitutionally enact a statute that impairs obligations of contracts or vested rights. 49 Fla.Jur.2nd, Statutes, §§ 106, 210. A statute may become part of a contract, and in Somerset Importers, Ltd. v. Dept. of Business Reg., 428 So.2d 679 (Fla. 1st DCA 1983), this court specifically held that § 565.095(5) is a statute which becomes a part of any contract which is entered into by a manufacturer.
In our opinion in this cause, we determined that §§ 565.095(5) and 564.045(5) applied to the parties and their contractual relationship. In fact, application of these statutes was not contested on appeal. Clearly, the repealed statutes created rights and obligations which formed a part of the contract between the parties.
We hold that the repeal of §§ 564.045(5) and 565.095(5) has no effect upon our original opinion or upon the appellant’s rights in this cause. Rehearing is therefore denied on these grounds as well as the other grounds asserted by the appellees.
MILLS, J., concurs.
PEARSON, TILLMAN (Ret.), Associate Judge, concurs.